Citation Nr: 1105826	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in November 2009, at 
which time it was remanded for additional development.  The case 
is now, once more, before the Board for appellate review

For reasons which will become apparent, this case is once again 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

In correspondence of early January 2011, the Veteran was informed 
that the Veterans Law Judge who had conducted his July 23, 2009 
Travel Board hearing was no longer employed by the Board.  As the 
Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal [see 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707], the Veteran was given the 
opportunity to testify at another hearing.

In correspondence of late January 2011, the Veteran indicated 
that he did, in fact, wish to testify before another Veterans Law 
Judge at the Regional Office (RO) located in Oakland, California.  
As the RO/AMC schedules Travel Board hearings, a remand of this 
matter to the RO/AMC is warranted.  

Accordingly, the case is once again REMANDED to the RO/AMC for 
the following action:




The RO/AMC should take appropriate action 
to schedule the Veteran for a hearing 
before a traveling Veterans Law Judge at 
the RO located in Oakland, California.  A 
copy of the letter scheduling the Veteran 
for that hearing, along with a transcript 
of the hearing, should be included in the 
claims folder.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



